DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 04/19/21 and 08/10/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 02/09/21, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grois et al. (US 5506922 A).
	With respect to claim 1, Grois et al. (figures 1-2) disclose a fiber optic adapter for mating a fiber optic connector having an outer housing with another fiber optic device, the fiber optic adapter comprising an adapter housing (adapter 36) including a wall and an opening (see the annotation in figure 1 below) configured to accept the fiber optic connector (14) outer housing (32); an optical alignment axis (64, figure 2) extending through the adapter housing (36) and passing through the opening of the adapter housing (36); and a guide (see angled bottom surface at the left end of top latch arm 66 closest to the optic axis 64 that engages shoulders 68 and faces opening of receptacle 48) on the wall of the outer housing (32), the guide comprising a cam surface (angled surface of top latch arm 66 angled down and to the left) located inward of the adapter housing (36) opening (figures 1-2), facing toward the adapter housing opening (figure 2) and extending along an axis that is transverse to the optical alignment axis (cam surface angled to the horizontal axis 64), the cam surface being configured and arranged in the adapter housing (36) for engaging the fiber optic connector (14) outer housing inserted into the adapter housing opening along an insertion axis that is divergent from the optical alignment axis (figure 2, any axis not axis 64) to drive the fiber optic connector substantially into alignment with the optical alignment axis as the fiber optic connector traverses the cam surface upon being pushed farther into the adapter housing (figures 1-2 and column 3, lines 3-27).
  	With respect to claim 2, Grois et al. (figures 1-2) disclose the fiber optic adapter, wherein the guide further comprises a guide channel (a channel between top latch arm 66 and boss portion 62 that receives ferrule 34 of connector 14) shaped to conform to the shape of the outer housing of the fiber optic connector for holding the outer housing in alignment with the optical alignment axis within the adapter housing (figures 1-2 and column 3, lines 3-28).  
	With respect to claim 3, Grois et al. (figures 1-2) disclose the fiber optic adapter, wherein the guide channel is located at one end of the cam surface (a guide channel between top latch arm 66 and boss portion 62 that receives ferrule 34 of connector 14).  
	With respect to claim 4, Grois et al. (figures 1-2) disclose the fiber optic adapter, wherein the guide channel (a guide channel between top latch arm 66 and boss portion 62 that receives ferrule 34 of connector 14) has a cross section including a beveled surface (see figure 2).  
	With respect to claim 5, Grois et al. (figures 1-2) disclose the fiber optic adapter, wherein the cam surface constitutes a first cam surface (the angled bottom surface at the left end of top latch arm 66 closest to the optic axis 64), and the guide channel constitutes a first guide channel (a guide channel between top latch arm 66 and boss portion 62 that receives ferrule 34 of connector 14), the fiber optic adapter further comprising a second cam surface and a second guide channel (the channel between bottom latch arm 66 and boss portion 62 that receives ferrule 34 of connector 14).  
	With respect to claim 6, Grois et al. (figures 1-2) disclose the fiber optic adapter,
wherein the second cam surface and second guide channel are located for engaging a different portion of the fiber optic connector outer housing than the first cam surface and first guide channel (top latch 66 and the top guide channel engage the top surface of connector 14 and top shoulder 68 while the bottom latch arm 66 and bottom guide channel engage the bottom surface of connector 14 and bottom shoulder 68) (column 3, lines 3-28).  
	With respect to claim 8, Grois et al. (figures 1-2) disclose the fiber optic adapter,
further comprising an alignment sleeve (60) in an interior of the adapter housing (36), the alignment sleeve being co-axial with the optical alignment axis (figure 2).  
	With respect to claim 9, Grois et al. (figures 1-2) disclose the fiber optic adapter,
further comprising a dust shutter (protective shield 70) mounted on the adapter housing (36) for movement between a closed position in which the dust shutter (70) covers the opening in the adapter housing (36) and an open position in which the dust shutter does not cover the opening, and a spring (74) biasing the dust shutter (70) to the closed position (column 3, lines 29-46).







[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    404
    635
    media_image1.png
    Greyscale

								Opening
										   Wall
	
First end portion						  Cutout
			Second end portion
						   Middle portion





Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grois et al. (as cited above).
With respect to claim 7, Grois et al. substantially disclose all the limitations of the claimed invention except the guide channel holds the fiber optic connector outer housing in alignment with the optical alignment axis within about + 10. 
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grois et al. to form the guide channel holding the fiber optic connector outer housing in alignment with the optical alignment axis within about + 10 as claimed, because the dimensions can be varied depending upon the device in a particular application.
12.	Claims 10-16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grois et al. (as cited above) in view of Sato (US 2015/0078710 A1).
With respect to claim 10, Grois et al. substantially disclose all the limitations of claimed invention except the dust shutter is configured to engage the outer housing of the fiber optic connector upon insertion of the fiber optic connector into the opening to move the dust shutter from the closed position to the open position against the bias of the spring.
However, Sato (figures 1-6) teaches a device including the dust shutter (11) is configured to engage the outer housing (sleeve 21) of the fiber optic connector (P1) upon insertion of the fiber optic connector (P1) into the opening to move the dust shutter (11) from the closed position to the open position against the bias of the spring (18, figure 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grois et al. to include the above features (accordance with the teaching of Sato) for the purpose of preventing an end portion of a ferrule from coming into contact with the shutter plate ([0100]).
With respect to claim 11, Grois et al. (figures 1-2) disclose the dust shutter (70) has a first end portion, an opposite second end portion and a middle portion (below element 77), the first end portion of the dust shutter (70) being positioned to engage the fiber optic connector outer housing to cause the dust shutter to move from the closed position to the open position (figure 1, column 3, lines 29-46).
Grois et al. do not explicitly disclose the middle portion of the dust 3/6S 11280US01 shutter being shaped so that the middle portion is free of engagement with the fiber optic connector as the dust shutter is moved from the closed position to the open position.
However, Sato (figures 1-6) teaches a device including the middle portion of the dust 3/6S 11280US01 shutter (11) being shaped so that the middle portion (30) is free of engagement with the fiber optic connector (LC type connector P1) as the dust shutter is moved from the closed position to the open position (figures 1-7 and [0099]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grois et al. to include the above features (accordance with the teaching of Sato) for the purpose of preventing an end portion of a ferrule from coming into contact with the shutter plate ([0100]).
With respect to claim 12, Grois et al. (figures 1-2) disclose the optic adapter, wherein the first end portion of the dust shutter (70) includes a rounded segment (74) engaging the outer housing (36) for pivoting on the dust shutter (70) from the closed position to the open position upon insertion of the fiber optic connector (14) into the adapter housing opening (figure 1 and column 3, lines 28-42).
With respect to claim 13, Grois et al. substantially disclose all the limitations of claimed invention except the first end portion further includes a flat segment adjacent to the rounded segment, the flat segment being positioned to engage the fiber optic connector outer housing upon insertion of the fiber optic connector into the adapter housing opening.
However, Sato (figures 10A-10F) teaches a device including the first end portion (a bottom plate 11) further includes a flat segment (flat segment between protruding portion 15a and 30) adjacent to the rounded segment, the flat segment being positioned to engage the fiber optic connector (P1) outer housing upon insertion of the fiber optic connector (P1) into the adapter housing opening (figures 10A-10F). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grois et al. to include the above features (accordance with the teaching of Sato) for the purpose of providing the optical fiber connector easily connect to the adapter ([0100]).
With respect to claim 14, Grois et al. (figures 1-2) disclose the optic adapter, wherein the middle portion (see the annotation in figure 1 above) of the dust shutter (70) extends from the first end portion in a direction into the adapter housing (36) from the opening (figure 1).
With respect to claims 15-16, Grois et al. substantially disclose all the limitations of claimed invention except wherein the spring comprises a leaf spring mounted in the adapter housing wherein the leaf spring engages the dust shutter adjacent the first end portion thereof.
However, Sato (figures 1-3) teaches a device including the spring comprises a leaf spring (18) mounted in the adapter housing (figure 3 and [0098]) wherein the leaf spring (18) engages the dust shutter (11) adjacent the first end portion thereof (figure 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grois et al. to include the above features (accordance with the teaching of Sato) for the purpose of preventing the leading end of the ferrule 24 including the core portion from being damaged ([0120]).
With respect to claim 19, Grois et al. (figures 1-2) disclose the optic adapter, wherein the dust shutter (70) includes a guide cutout (see the annotation in figure 1) arranged to provide a clearance between the guide and the dust shutter (70) to permit the dust shutter to move past the guide when the dust shutter is moved between the closed and open positions (column 3, lines 29-46).

Allowable Subject Matter
13.	Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose the fiber optic adapter, wherein the dust shutter includes a guide surface positioned to engage the fiber optic connector outer housing upon insertion of the fiber optic connector into the adapter housing opening along an insertion axis that is divergent from the optical alignment axis to drive the fiber optic connector substantially into alignment with the optical alignment axis as the fiber optic connector traverses the guide surface upon being pushed father into the adapter housing as recited in claim 17.
	Claim 18 depends from claim 17.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barnes et al. (US 2005/0213892 A1) disclose a field installable fiber optic connector includes a housing and a ferrule holder inserted from the rearward end of the housing. And Wong et al. (US 2019/0271816 A1) disclose a fiber optic adapter for mating a multi-fiber optic ferrule connector and a multi-fiber optic connector.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883